Case 20-00154-SMT                 Doc 18       Filed 05/11/20 Entered 05/11/20 13:17:05                              Desc Main
                                              Document      Page 1 of 1
                                         UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF COLUMBIA


In Re:     Walter Leroy Peacock                                         Case No. 20-00154-SMT
                                                                        Chapter 11


                                                    LINE OF APPEARANCE

Please enter the appearance of Kevin Feig, Esq. and McCabe, Weisberg & Conway, LLC, as counsel for the secured creditor, HSBC
Bank USA, National Association, as Trustee for Nomura Home Equity Loan, Inc., Asset-Backed Certificates, Series 2006-FM2, and
add our name to the Mailing Matrix to receive copies of all Motions, Orders, Plans, and Notices filed herein.

                                                             /s/ Kevin Feig, Esq.
                                                             Kevin Feig, Esq.
                                                             Attorney for Movant
                                                             Bar No. 15202
                                                             McCabe, Weisberg & Conway, LLC
                                                             312 Marshall Avenue, Suite 800
                                                             Laurel, MD 20707
                                                             301-490-1196
                                                             bankruptcyva@mwc-law.com



                                                 CERTIFICATE OF SERVICE

I hereby certify that on the 11th day of May, 2020 I reviewed the Court’s CM/ECF system and it reports that an electronic copy

of the foregoing pleading will be served electronically by the Court’s CM/ECF system on the following:


U.S. Trustee
U. S. Trustee for Region Four
U. S. Trustee's Office
1725 Duke Street
Suite 650
Alexandria, VA 22314

Brett Weiss
The Weiss Law Group, LLC
6404 Ivy Lane, Suite 650
Greenbelt, Maryland 20770

I hereby further certify that on the 11th day of May, 2020, a copy of the foregoing pleading was also mailed first class mail,

postage prepaid to:


Walter Leroy Peacock
2920 Pennsylvania Avenue, SE
Washington, D.C. 20020
(Via U.S Mail)
                                                             /s/ Kevin Feig, Esq.
                                                             Kevin Feig, Esq.
